Citation Nr: 0806151	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO. 07-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether the appellant's income precludes payment of special 
monthly death pension at the aid and attendance rate.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in December 1989, served on active duty 
from July 1952 to March 1954. The appellant is the veteran's 
surviving spouse. 

In June 2006, the RO found that the appellant was not 
competent to handle the disbursement of funds. Therefore, her 
son, who holds the appellant's durable power of attorney, was 
appointed her legal custodian.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the RO.

In February 2008, the undersigned Veterans Law Judge granted 
the appellant's motion to have her case advanced on the 
Board's docket.


FINDINGS OF FACT

1. In February 2006, the RO granted the appellant's claim of 
special monthly death pension at the aid and attendance rate.

2. In September 2006, the RO found that the appellant could 
not be paid special monthly death pension, because her income 
exceeded the maximum allowable limit set by law for a widow 
with no dependents. 
3. The appellant's annual income consists of Social Security 
benefits, dividends and interest, and proceeds from a reverse 
mortgage.

4. Loans, including reverse mortgages, are not countable 
income for the purpose of determining whether VA death 
pension benefits may be paid.


CONCLUSION OF LAW

The appellant's income was not properly counted for the 
purpose of determining whether she is entitled to payment of 
special monthly death pension at the aid and attendance rate. 
38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 
3.261, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Generally, VA has a statutory duty to notify an appellant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA. 38 U.S.C.A. § 5103 
(West 2002 and Supp. 2007). That duty also requires VA to 
assist an appellant in obtaining that evidence. 38 U.S.C.A. 
§ 5103A. (West 2002 and Supp. 2007).

In this case, however, the matter to be resolved is legal in 
nature, and its outcome is determined by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence. No amount 
of evidentiary development would change the result; and 
therefore, the Board does not need to determine if VA met its 
duty to notify and assist the appellant in the development of 
the appeal. See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000). Accordingly, the Board will 
proceed with a decision on the merits and avoid unnecessary 
delay in resolving this appeal. See, e.g., Manning v. 
Principi, 16 Vet. App. 534 (2002); see also, VAOGCPREC5-2004 
(June 23, 2004).

Analysis

The appellant filed a claim for death pension death pension 
benefits. Although the RO found that she was otherwise 
qualified, it denied payment of that claim on the basis of 
excessive income. The appellant now contends that in 
computing her income, the RO improperly considered funds 
realized from a reverse mortgage. She maintains that had it 
not done so, her income would have been reduced to a level 
which would permit payment of VA death pension benefits. 
After reviewing the record, the Board agrees.

In order to receive death pension benefits as a surviving 
spouse, the appellant must, in fact, be the surviving spouse 
of a veteran who had the requisite wartime service, and her 
income must be less than the statutory maximum rate of death 
pension. 38 U.S.C.A. § 1541. A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income. 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. Such 
exclusions include unreimbursed medical expenses. 38 C.F.R. 
§ 3.272(g).
In her application for VA death benefits, filed in April 
2005, the appellant reported that her only income during the 
previous 12 months consisted of Social Security benefits and 
dividends or interest. In addition, her physician verified 
that she needed 24 hour observation and assistance to assist 
her with the activities of daily living. He reported that the 
appellant was essentially confined to her immediate premises 
due to multiple medical problems including brittle insulin 
dependent diabetes and cardiac disease. 

By a rating action in July 2006, the RO found the appellant 
eligible for improved special monthly death pension at the 
aid and attendance rate. 38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351 (2007).

In August 2006, during a VA field examination, it was 
determined that in addition to Social Security, the appellant 
had monthly income from a reverse mortgage. The examiner also 
noted that the appellant had recurring medical expenses for 
home health aides, Medicare Part B, Lifeline, and health 
insurance. Despite those expenses, the RO concluded that the 
appellant's income for VA purposes was still greater than the 
allowable limit. Therefore, the RO concluded that the 
appellant was not entitled to the payment of improved special 
monthly death pension at the aid and attendance rate.

The appellant argues strongly that the money realized from 
the reverse mortgage constitutes a loan which should not 
count as income for the purpose of determining whether 
payment of VA special death pension benefits is warranted. 
She cites examples from the Social Security Administration 
and a pharmaceutical assistance program from the state of 
Connecticut where money realized from reverse mortgages is 
not counted as income. In this regard, the Board notes that 
VA has also specifically excluded money realized from reverse 
mortgages as countable income for the purpose of granting 
improved VA pension benefits. See M21-1MR, Part V, Subpart 
iii, Chapter 1, Section 1, 56. When such moneys are removed 
from the equation, the appellant's countable income is 
significantly reduced. Accordingly, her income must be 
recomputed to determine whether she is entitled to payment of 
VA special monthly death pension at the aid and attendance 
rate. 

ORDER

The appeal is granted to the extent that funds realized from 
the appellant's reverse mortgage cannot be counted as income 
for the purpose of denying her payment of special monthly 
pension at the aid and attendance rate.



____________________________________________
N. R.ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


